United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                                                              June 13, 2003
                      FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 02-41303
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                       JOSE SOSA-FUENTES,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                        (L-02-CR-436-02)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Sosa-Fuentes appeals his guilty plea conviction for

possession with intent to distribute more than 100 kilograms of

marijuana, in violation of 21 U.S.C.       § 841(a) and (b).          He

contends: the factual basis was insufficient to support his guilty

plea as required by FED. R. CIV. P. 11(b)(3) (formerly 11(f)

(amended 1 December 2002)); the district court did not adequately

explain the nature of the charge as required by FED. R. CIV. P.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
11(b)(1) (formerly 11(c)(1) (amended 1 December 2002)); and 21

U.S.C. § 841(a) and (b) are unconstitutional in the light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

      Sosa’s contentions are raised for the first time on appeal;

therefore, they are reviewed only for plain error.                 See United

States v. Vonn, 535 U.S. 55, __, 122 S. Ct. 1043, 1046 (2002);

United States v. Marek, 238 F.3d 310, 314 (5th Cir.) (en banc)

(applying    plain    error   review,    not    any   evidence   standard,   to

sufficiency challenge under Rule 11(f) (amended as Rule 11(b)(3)),

cert. denied, 534 U.S. 813 (2001).             For plain error, we must find

a   clear   or    obvious   error     that   affected   substantial     rights.

Generally, we will reverse for such error only if not correcting it

would   seriously      affect    the    fairness,     integrity,   or    public

reputation of judicial proceedings.            E.g., Marek, 238 F.3d at 315.

      The factual basis for Sosa’s plea stated:           Sosa was found near

eight sacks of marijuana; the marijuana weighed approximately 190

kilograms; and Sosa confessed and judicially admitted to “knowingly

and intentionally possessing the marijuana with the intent to

distribute it”.        At rearraignment, Sosa was advised:              he was

pleading guilty to knowingly possessing marijuana with the intent

to distribute it; and the amount was alleged to be more than 100

kilograms.       Based upon the foregoing, the district court’s finding

there was a sufficient factual basis for Sosa’s guilty plea was not

clear or obvious error.         Id.    The record also indicates that Sosa


                                        2
understood the nature of the charge; he has failed to meet his

plain error burden with respect to his contention under Rule

11(b)(1).   See United States v. Reyes, 300 F.3d 555, 559 (5th Cir.

2002).

     Concerning the contention that 21 U.S.C. § 841 is facially

unconstitutional in the light of Apprendi, Sosa concedes his claim

is foreclosed by circuit precedent; he raises it only to preserve

it for Supreme Court review.   See United States v. Slaughter, 238

F.3d 580, 582 (5th Cir. 2000), cert. denied, 532 U.S. 1045 (2001).

                                                      AFFIRMED




                                 3